Citation Nr: 0736716	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  00-09 922	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post-avulsion fracture of the medial 
condyle with degenerative joint disease of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served in the Army Reserves from January 1957 to 
February 1970 with unverified periods of active duty for 
training (ACDUTRA).  He also served in the Army National 
Guard from May 1976 to September 1990 with verified periods 
of ACDUTRA through 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The veteran testified before 
the undersigned Veterans Law Judge in September 2007; a 
transcript of that hearing is associated with the claims 
folder.

The veteran's accredited representative indicated at the 
September 2007 Board hearing that the following issues, 
though not certified for appeal, had perfected appeals and 
were within the jurisdiction of the Board: (1) entitlement to 
service connection for flat feet; (2) entitlement to service 
connection for hearing loss; (3) entitlement to service 
connection for tinnitus; (4) entitlement to service 
connection for a right elbow disorder; (5) entitlement to 
service connection for a right hip disorder; (6) entitlement 
to service connection for hypertension (claimed as a heart 
disorder).  Testimony was taken on these issues, although it 
was expressly noted that the issues were only possibly in 
appellate status, pending review by the undersigned Veterans 
Law Judge.

The Board has now had the opportunity to carefully review the 
claims folder and has determined that the six service 
connection issues listed above are not properly before the 
Board.  In this regard, all of these issues were denied by RO 
rating decision dated in March 2004 along with the issue of 
service connection for left knee osteoarthritis (which has 
been certified for appeal).  The veteran submitted a notice 
of disagreement with respect to all seven issues in March 
2004, and a statement of the case was issued in May 2004.  In 
June 2004, the RO received a VA Form 9 which indicated that 
the veteran was appealing the following issues: (1) left 
elbow (appeal already perfected), and (2) left knee.  There 
is no mention of the other six issues on the veteran's VA 
Form 9.

In June 2004, a letter was received from the veteran's then-
attorney representative, indicating that the veteran recently 
underwent triple bypass surgery and that such circumstances 
may "have an effect as to Item 6, entitled to service 
connection for hypertension."  The Board finds that this 
statement does not set out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction (AOJ), nor does it express an intent to continue 
the veteran's appeal.  Thus, it will not be accepted as a 
substantive appeal.  38 C.F.R. § 20.202 (2007).  Instead, 
this letter references new evidence potentially pertinent to 
the veteran's previously denied claim.  Under such 
circumstances, the Board will interpret the June 2004 letter 
as a request to reopen the veteran's previously denied claim 
of entitlement to service connection for hypertension 
(claimed as a heart disorder).

Similarly, an October 2004 letter states that the attached 
documents support the veteran's claims regarding his "arms, 
knees, chest [sic] shoulder, eyes and ears."  This statement 
will also be interpreted as a request to reopen previously 
denied claims pertaining to these anatomical systems/parts.  
Finally, the veteran's accredited representative's 
statements, and the veteran's testimony, at the September 
2007 Board hearing indicate a desire to reopen the veteran's 
claims of entitlement to service connection for a right hip 
disorder and flat feet.

Thus, the following issues are REFERRED for RO consideration: 
Whether new and material evidence has been received 
sufficient to reopen previously disallowed claims of 
entitlement to service connection for (1) bilateral hearing 
loss; (2) tinnitus; (3) hypertension (claimed as a heart 
disorder); (4) a right hip disorder; (5) a right elbow 
disorder; (6) a bilateral eye disorder; and (7) flat feet.



FINDINGS OF FACT

1.  Osteoarthritis of the left knee did not manifest during a 
period of active duty for training; competent medical 
evidence fails to demonstrate that any current osteoarthritis 
is otherwise related to any period of service or injury 
during service.

2.  Status post-avulsion fracture of the medial condyle with 
degenerative joint disease of the left elbow is manifested by 
an ununited chip fracture of the coronoid process of the left 
ulna and limitation of motion with flexion limited to no more 
than 110 degrees, full extension to 0 degrees, pronation 
limited to 40 degrees out of 80 degrees, and full supination 
to 80 degrees.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee was not incurred in or 
aggravated by any period of (in)active duty for training.  
38 U.S.C.A. §§ 101(23), 101(24), 1110, 1112, 1131, 1137, 5107 
(2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for a 20 percent evaluation, and no higher, 
for status post-avulsion fracture of the medial condyle with 
degenerative joint disease of the left elbow, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 and 
5213 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in August and October 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These letters advised the veteran what 
information and evidence was needed to substantiate his 
service connection and initial higher evaluation claims, 
respectively, decided herein and what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

With respect to the veteran's claim of entitlement to service 
connection for osteoarthritis of the left knee, the Board 
observes that the August 2003 letter was sent to the veteran 
prior to the March 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The October 2003 letter pertaining to the veteran's increased 
evaluation claim, however, was sent to the veteran after the 
July 1999 rating decision.  To the extent that the notice was 
not given prior to the initial adjudication of the claim in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notice provided to the veteran in 
October 2003 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and March 
2004 and February 2006 supplemental statements of the case 
were provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's service connection claim.  Therefore, any questions 
as to the appropriate effective date to be assigned have been 
rendered moot, and the absence of notice regarding this 
element should not prevent a Board decision.  Regarding the 
veteran's claim of entitlement to a higher evaluation for 
status post-avulsion fracture of the medial condyle with 
degenerative joint disease of the left elbow, the Board is 
granting an increase in his evaluation.  Therefore, the RO 
will be given an opportunity to provide appropriate notice in 
accordance with Dingess with implementation of the grant 
herein.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records related to his National 
Guard service are associated with the claims folder as well 
as all relevant VA treatment records.  Also of record are 
treatment records from the Brighton Marine and Sullivan 
Orthopedic Associates.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Evidence associated with the veteran's claims folder 
indicates that his reserve records may have been fire-
related.  Correspondence received from the veteran reveals 
that he was aware of the unavailability of these records.  
Generally, when a veteran's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist him in the development of his claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
duty includes the obligation to search for alternative 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

In the present case, there is no indication that the veteran 
was asked to complete NA Form 13055 in order to attempt to 
reconstruct his service records, thus, in part, fulfilling 
VA's heightened duty to assist the veteran.  Nevertheless, 
the Board finds that a remand is unnecessary.  The veteran is 
claiming a left knee injury during his National Guard service 
and all National Guard records were requested from the Army 
Adjutant General and associated with the claims folder.  The 
only records which are incomplete are the veteran's reserve 
records, which according to the veteran's own statements, 
have no bearing on the present claims.  As such, a remand is 
unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection for Osteoarthritis of the Left Knee

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Although certain chronic disabilities, such as degenerative 
joint disease (arthritis), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he injured his left knee during 
service when a stove fell on him as he was unloading it from 
a truck.  The veteran's medical records reflect a conflict as 
to when this injury occurred; in some the veteran reports his 
injury occurred in 1973, in others 1983.  

A review of the veteran's National Guard service records 
reveal that the veteran was injured in November 1983 while on 
INACDUTRA when he fell off a two and one-half ton truck.  The 
medical report filed at the time of the accident indicates 
that the veteran claimed that a stove struck his right knee.  
The only injury noted on the report is an injury to the right 
knee.  

In light of the above evidence, it appears that the veteran 
did not injure his left knee during service as reported.  
However, despite the fact that no such left knee injury 
occurred, the Board observes that the veteran's service 
medical records show that he presented to sick call for 
complaints of left knee pain in June 1984.  The examining 
physician noted a slightly swollen left knee with good range 
of motion.  No diagnosis of a chronic left knee disability 
was provided.  None of the veteran's remaining service 
records demonstrate any injury to the left knee, nor any 
complaints or diagnosis of left knee problems.  

After careful consideration of the evidence of record, the 
Board concludes that the competent evidence fails to support 
the veteran's claim of entitlement to service connection for 
osteoarthritis of the left knee.  First, as discussed above, 
there is no evidence of any in-service injury to the 
veteran's left knee.  Moreover, even if the Board were to 
assume that the veteran injured his left knee in the November 
1983 incident but failed to report it, a February 1986 
examination report was negative for any clinical 
abnormalities of the left knee.  

Also weighing against the veteran's claim is the fact that 
the first evidence of left knee problems is in March 1991, 
nearly six months following his discharge from the National 
Guard.  At such time, the veteran reported recurrent trauma 
to his left knee on the side of a truck door.  There is no 
mention of any incident during service.  X-rays revealed mild 
to moderate degenerative osteoarthritis of the left knee.

Finally, there is no competent medical evidence indicating 
that the veteran's left knee osteoarthritis first manifested 
during a period of ACDUTRA, nor is there a competent medical 
opinion that relates the veteran's osteoarthritis to a 
verified incident during service.  


The Board notes the veteran's argument that he has a current 
disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show that the 
veteran has a current disability or diagnosis.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board acknowledges the veteran's statements that his 
current arthritis of the left knee is related to his military 
service.  However, as above, he is not competent to provide 
statements regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must rely on 
the competent medical evidence of record in making its 
determination, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), and in the present case, there is no competent 
medical evidence of record which indicates that the veteran's 
osteoarthritis of the left knee is related to an injury 
incurred while performing ACDUTRA or INACDUTRA, nor is there 
evidence that his osteoarthritis first manifested during a 
verified period of ACDUTRA.

Service connection cannot be granted when the record, as in 
this case, contains no competent medical evidence that 
attributes the veteran's claimed disability to his service.   
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  In the veteran's case, there is nothing in the 
record, other than his own lay statements, indicating that 
his current arthritis of the is related to service.

Thus, with consideration of the veteran's service medical 
records, the lack of any evidence of an in-service injury, 
post-service records demonstrating trauma to the veteran's 
left knee, and the absence of any medical opinion suggesting 
a causal link to the veteran's service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for osteoarthritis of the left 
knee.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Higher Initial Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's service-connected status post-avulsion fracture 
of the medial condyle with degenerative joint disease of the 
left elbow is currently rated as 10 percent disabling 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5206 
(2007).  Diagnostic Code 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. 
§§ 4.20, 4.27 (2007).  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2007).  In the 
present case, the veteran's left elbow disability has been 
rated as analogous to limitation of motion of flexion in the 
left elbow.

Under Diagnostic Code 5206, the veteran's left elbow 
disability has been rated on limitation of flexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  A 10 percent 
evaluation is warranted for flexion limited to 100 degrees.  
A 20 percent evaluation is warranted for flexion limited to 
90 degrees.  A 30 percent evaluation is warranted for flexion 
limited to 70 degrees.  A 40 percent evaluation warranted for 
flexion limited to 55 degrees.  Finally, a maximum 50 percent 
evaluation is warranted for flexion limited to 45 degrees.   
Id.

A review of the veteran's medical evidence during this appeal 
fails to reveal evidence of limitation of flexion warranting 
an evaluation in excess of 10 percent.  In this regard, the 
only range of motion testing of record is the February 1999 
and January 2004 VA examination reports.  The February 1999 
examination report notes that the veteran's flexion was 
reduced by 10 degrees.  This translates to flexion limited to 
no more than 135 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2007).  In January 2004, the veteran's left elbow flexion 
was noted as 110 degrees.  According to the rating criteria 
indicated above, neither of these examination findings 
warrants a higher evaluation under Diagnostic Code 5206.

The Board observes that Diagnostic Code 5206 is not the only 
diagnostic code potentially applicable to the veteran's 
service-connected left elbow disability.  In this regard, 
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2007) is for 
application of limitation of extension.  According to this 
diagnostic code, a 20 percent evaluation is for application 
when the evidence demonstrates extension limited to 75 
degrees.  Id.  A 30 percent evaluation is for application 
when extension is limited to 90 degrees; a 40 percent 
evaluation when extension is limited to 100 degrees; and a 
maximum 50 percent evaluation when extension is limited to 
110 degrees.  In the present case, the veteran demonstrated 
full extension (zero degrees) at both VA examinations, and 
there is no evidence elsewhere in the record demonstrating 
extension limited to a degree warranting a 20 percent 
evaluation or higher.

Diagnostic Code 5205 is not for application in the veteran's 
case because there is no evidence of ankylosis of the elbow.  
Similarly, Diagnostic Codes 5209, 5210, and 5212 are not for 
application as there is no competent medical evidence of an 
impairment of flail joint, including a joint fracture with 
marked cubitus varus or cubitus valgus deformity or ununited 
fracture of head of radius, a nonunion of the radius and ulna 
with flail false joint, or impairment of the radius.  

Rather, a July 1990 X-ray report reveals an ununited chip 
fracture of the coronoid process of the left ulna.  Thus, 
consideration of Diagnostic Codes 5211 and 5213 is in order.  
However, Diagnostic Code 5211 is not for application as any 
rating in excess of 10 percent requires evidence of nonunion, 
either in the lower or upper half of the ulna.  In the 
present case, there is an ununited chip fracture with loose 
bone; however, the ulna is not in nonunion with other joints.  
Thus, entitlement to a higher evaluation cannot be granted 
based on Diagnostic Code 5211.

Diagnostic Code 5213 applies when there is evidence of 
impairment of supination and pronation.  In the present case, 
the veteran demonstrated pronation to 40 degrees out of 80 
degrees at the January 2004 VA examination.  There is also 
evidence of crepitus throughout this appeal period.  Based on 
the above range of motion result, the Board finds that a 20 
percent evaluation is warranted under Diagnostic Code 5213.  
In this regard, there is evidence of limitation of pronation 
with motion lost beyond the last quarter of the arc.  See 
Plate I.  An evaluation in excess of 20 percent, however, is 
not warranted by the competent medical evidence of record as 
there is no indication that the veteran has motion lost 
beyond the middle of the arc, nor is there evidence that his 
hand is fixed in supination, hyperpronation, full pronation, 
or near the middle of the arc.

The Board has considered the veteran's assertions that he is 
entitled to a higher evaluation.  However, as a layperson, he 
is not competent to provide evidence regarding diagnosis, 
etiology, or severity.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board must rely on the competent, 
objective, medical evidence of record in rating the current 
severity of the veteran's service-connected disability.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the 
present case, the evidence demonstrates that the veteran is 
entitled to a 20 percent evaluation, and no higher, for the 
entire appeal period, as the evidence demonstrates pronation 
limited beyond the last quarter of the arc.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected left 
elbow disability.  A review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

Finally, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the assignment 
of an initial evaluation in excess of 20 percent.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for osteoarthritis of the 
left knee is denied.

An evaluation of 20 percent, and no higher, for status post-
avulsion fracture of the medial condyle with degenerative 
joint disease of the left elbow, is granted for the entire 
period of this appeal.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


